Christiancy J.:
The only question raised in this case upon the special,. *61verdict, is whether the facts found bring the tax in question, and. for non-payment of which the horse was seized, within the provisions of the first section of “An Act to' legalize the action of Townships, Cities and Counties, in, raising bounties for volunteers,” approved March 7, 1863. Session Laws of 1863, pages 92 to 95.
The validity of the act is not questioned. But 'it is insisted by the counsel for the defendant in error that the only taxes intended to be legalized by the first section are those which have been voted and, raised by the townships, cities and counties in their corporate capacity; that, to enable the township to act in its corporate capacity in voting the tax, the electors must have .been convened in the manner and by the notice required by the statute for special township meetings, (Compiled Laws, •article 519,) which requires the notice to be given for not less than fifteen days; and that, as the notice in the present case was but five days, no elector was bound to regard it, and the action 'of the electors voting the tax is 'to be regarded as only their individual action, and 'not as the corporate action of the township. It is admitted ■on all. hands, and cannot be denied that the action of the meeting in voting, and the township officers in assessing the tax, were, at the time when such action was had, without authority of law, and in this sense illegal. But, on the other hand, it is equally clear that the veiy •object of the first section of the act was to legalize taxes which had been assessed for the purpose mentioned without the sanction of law, and which, but for this act, would have continued to be illegal.
It is also clear, we think, that by the statutes ■ in force' when such action was had, the township had no authority to act in its corporate capacity upon the subject of this tax, either by a meeting of the electors. or by its officers, and that there was no lawful authority ún -the .township for its electors or officers to raise Or *62assess any tax for the purpose in question by any mode of proceeding whatever. The meeting of the electors for the purpose for which it was notified and held would therefore have been equally illegal, had the notice been given for the length of time required by the statute for special meetings, and the. electors would have been under no greater obligation to regard it. As the electors could not have been legally convened for this purpose, nor to act upon this subject by any notice which could have been given, we do not perceive how the action of the meeting could have' been rendered strictly, or in any legal sense, corporate action, by giving the length of notice required for special meetings, or by any notice whatever. We see no reason for supposing that the Legislature intended by this section to insist upon the strict legality of any of the proceedings, as it is evident that no one of the steps of the proceeding could have been legally taken at the time. To hold, therefore, that the Legislature intended to require that any of the proceedings must have been, at the time, in accordance with the law, we must either suppose they intended to require what was impossible, or that no tax for this purpose was intended to be legalized by this section. We can discover no greater reason for supposing they intended to require strict conformity to law in respect to the time, than in respect to the subject, of the notice. All that can be required by a fair construction of this section, in regard to the notice of the meetings,. is that it should have been fairly given, so that the electors might have an opportunity to attend if they chose. The special verdict finds as a' fact that “full notice of the meeting was given to the electors of the township.” We see nothing, therefore, in the length of time for which the notice was given, (the only ground upon which the validity of the tax is assailed,) to render the tax invalid.
The meeting appears to have been largely attended, *63the township Board presiding, and the resolutions adopted by a large majority of those in attendance. It is apparent also from’ the . resolutions that tho proceedings were intended to be presented to the Legislature with a view to legislative sanction. The taz appears to have been fairly assessed, by the Supervisor upon the taxable property in the' township, and there is nothing to indicate unfairness or a want of good, faith in any of the proceedings. "We think, therefore, this tax is one of the class intended to be legalized by the first section" of the act. The warrant on which the property was seized appears to have been issued after the tax had received the sanction of the act of 1863. The seizure was therefore authorized by tbe warrant.
The result is that, in our opinion, the Circuit Court erred in rendering judgment upon the verdict for the plaintiff below. ’ That judgment must be reversed and a judgment' of this Court" rendered for the plaintiff in error, including costs in both Courts.
The other Justices concurred.